DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10 are presented for examination.
                                                                                       
                                      Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		          Specification
	The specification is objected to because:
The Cross-Reference to Related Applications section in paragraph [001] of the specification does not provide the status of U.S. application serial no. 15/601,652 (i.e., now U.S. Patent No. 10,409,675, issued on September 22, 2020. 

			            Drawings
	The formal drawings are accepted. 


                                 Claim Rejections - 35 USC § 112
                       The following is a quotation of 35 U.S.C. 112(b): 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites the limitation “receiving control information, wherein the control information includes code block group feedback associated with a first uplink transmission and an associated structure to be used for a second uplink transmission” which does not particularly point out how the code block group feedback is associated with a first uplink transmission and further an associated structure of what exactly is being referred to here? Proper clarification and further rework is still needed. Independent claim 6 includes similar limitations of independent claim 1 and therefore is rejected for similar reasons. Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.


Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

	Claims 1-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Suzuki et al. “hereinafter as Suzuki” (USPN: 2013/0215862).  	
	As per claims 1 and 6:
	Suzuki substantially teaches or discloses a receiver and a method implemented by a wireless transmit receive unit (WTRU) (see figure 5 and paragraph [0083]), the method comprising, receiving control information, wherein the control information includes code block group feedback associated with a first uplink transmission and an associated structure to be used for a second uplink transmission (see paragraphs [0013-0015] and [0038, 0060])  and sending the second uplink transmission using the associated structure, wherein the second uplink transmission includes a retransmission of at least part of data from the first uplink transmission based on the code block group feedback (see paragraphs [0067-0069]).  
	As per claims 2 and 7:
	Suzuki in view of the above rejection teaches or discloses wherein the second uplink transmission is sent in a physical uplink shared channel (see paragraph [0013-0015] and [0075]). 
	As per claims 3 and 8:

	As per claims 4 and 9:
	Suzuki in view of the above rejection teaches or discloses wherein the control information includes a bitmap (see paragraph [0019]).  
As per claims 5 and 10:
	Suzuki in view of the above rejection teaches or discloses wherein the feedback is Hybrid Automatic Repeat Request (HARQ) feedback (see paragraphs [0013, 0020, 0061, and 0081]).   

                                      Examiner's Note: 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.                                                                                                   

                                     Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112